DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 07/05/2022.
Claims 1-20 are presented for examination.

Priority
Instant application claims domestic benefit to Application No. 62937190 which has a filing date of 11/18/2019. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. To determine if a claim is directed to patent ineligible subject matter, the Court has guided the Office to apply the Alice/Mayo test, which requires:
Step 1: Determining if the claim falls within a statutory category.

Step 2A: Determining if the claim is directed to a patent ineligible judicial exception consisting of a law of nature, a natural phenomenon, or abstract idea; and Step 2A is a two prong inquiry. MPEP 2106.04(II)(A). Under the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes. MPEP 2104.04(a)(2). The second prong is an inquiry into whether the claim integrates a judicial exception into a practical application. MPEP 2106.04(d).

Step 2B: If the claim is directed to a judicial exception, determining if the claim recites limitations or elements that amount to significantly more than the judicial exception. (See MPEP 2106).

Step 1:
With respect to independent claim(s) 1, 11, and 20, applying step 1, the preamble(s) of this/these claim(s) recite(s) a method (claim 1), a non-transitory computer readable storage media (claim 11), and a computer system (claim 20), which fall(s) within the statutory category/categories of a process (claim 1), a manufacture (claim 11), and a machine (claim 20).

Claim 1 Step 2A Prong One:
In order to apply Step 2A, a recitation of claim 1 is copied below. The limitations of the claim that describe an abstract idea are bolded. The claim recites:

A computer-implemented method for generating a building design for a building site having a complex shape, the method comprising: (mere instructions to implement an abstract idea on a computer – MPEP 2106.05(f))

generating a first group of processing areas from a plurality of processing areas associated with the building design and a second group of processing areas from the plurality of processing areas; (mental process – MPEP 2106.04(a)(2)(III))

generating a first building footprint leg that is sized to include the first group of processing areas and a second building footprint leg that is sized to include the second group of processing areas; (mental process – MPEP 2106.04(a)(2)(III))

at a pivot location, joining the first building footprint leg and the second building footprint leg at an aperture angle; (mental process – MPEP 2106.04(a)(2)(III))

performing a numerical simulation to position the first group of processing areas in the first building footprint leg and the second group of processing areas in the second building footprint leg to generate a candidate building design for the building site; and (mental process – MPEP 2106.04(a)(2)(III))

rendering for display the candidate building design. (mental process – MPEP 2106.04(a)(2)(III))

The limitation of “generating a first group of processing areas from a plurality of processing areas associated with the building design and a second group of processing areas from the plurality of processing areas;” makes a judgement or preference regarding organizing (grouping) items (processing areas of a building). Judgements, preferences, or opinions are mental processes (MPEP 2106.04(a)(2)(III)). Because the human mind is capable of forming a judgement, preference, or opinion with regard to organizing objects into two groups, the Examiner finds that the limitation is directed towards the abstract idea of a mental process.

The limitation of “generating a first building footprint leg that is sized to include the first group of processing areas and a second building footprint leg that is sized to include the second group of processing areas;” is an abstract idea because it is directed to the mental process of making a judgement regarding the required size of a building footprint. The limitation as drafted, and under a broadest reasonable interpretation, recites an observation, evaluation, judgment, or opinion, and can be performed in the human mind, or by a human using a pen and paper (MPEP 2106.04(a)(2)(III)).

The limitation of “at a pivot location, joining the first building footprint leg and the second building footprint leg at an aperture angle;” is an abstract idea because it is directed to the mental process of making a judgement regarding how two sections of a building will be joined together. The limitation as drafted, and under a broadest reasonable interpretation, recites an observation, evaluation, judgment, or opinion, and can be performed in the human mind, or by a human using a pen and paper (MPEP 2106.04(a)(2)(III)).

The limitation of “performing a numerical simulation to position the first group of processing areas in the first building footprint leg and the second group of processing areas in the second building footprint leg to generate a candidate building design for the building site; and” is an abstract idea because it is directed to the mental process of making a judgment regarding the positioning of areas within a building in order to generate a candidate building design. The limitation as drafted, and under a broadest reasonable interpretation, recites an observation, evaluation, judgment, or opinion, and can be performed in the human mind, or by a human using a pen and paper (MPEP 2106.04(a)(2)(III)).

The limitation of “rendering for display the candidate building design.” is an abstract idea because it is directed to the mental process of visualizing or drawing a building configuration. The limitation as drafted, and under a broadest reasonable interpretation, can be performed in the human mind, or by a human using a pen and paper (MPEP 2106.04(a)(2)(III)).

Claim 1 Step 2A Prong Two:
Under Step 2A Prong Two, this judicial exception is not integrated into a practical application because the additional claim limitation(s) outside the abstract idea only present(s) mere instructions to implement an abstract idea on a computer (MPEP 2106.05(f)). The claim recites the additional limitation(s) “A computer-implemented method for generating a building design for a building site having a complex shape, the method comprising:”. This/these claim limitation(s) merely recite(s) a general computer at a high level of generality and the computer is invoked merely as a tool for implementing the abstract idea of generating a building design (mental process). 

Therefore, the claim as a whole does not recite additional elements that integrate the exception into a practical application of the exception because the claim does not have additional elements or a combination of additional elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.

Claim 1 Step 2B:
Moving on to Step 2B of the analysis, the Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of the abstract idea to a particular technological environment or field of use, the analysis is the same. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim limitations outside the abstract idea only present(s) mere instructions to implement an abstract idea on a computer (MPEP 2106.05(f)). In particular, the claim recites the additional limitation(s): “A computer-implemented method for generating a building design for a building site having a complex shape, the method comprising:”, which merely recite(s) a general computer at a high level of generality and the computer is invoked merely as a tool for implementing the abstract idea of generating a building design (mental process). As such, claim 1 does not include significantly more than the abstract idea.

For the foregoing reasons, claim 1 is directed to an abstract idea without significantly more and is rejected as not patent eligible under 35 U.S.C. 101.

Claim 2 recites “further comprising performing a numerical simulation on the candidate building design to measure at least one performance metric of the candidate building design.” which is an abstract idea because it is directed to the mental process of making an evaluation of a building design. Measuring a performance metric is a method of evaluating the building design’s performance. The limitation as drafted, and under a broadest reasonable interpretation, recites an observation, evaluation, judgment, or opinion, and can be performed in the human mind, or by a human using a pen and paper (MPEP 2106.04(a)(2)(III)). Therefore, this claim limitation does not recite additional elements that are sufficient to amount to significantly more than the abstract idea. Therefore, claim 2 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Claim 3 recites “further comprising, based on the at least one performance metric, modifying at least one geometric parameter of the candidate building design to generate an updated candidate building design.” which is an abstract idea because it is directed to the mental process of making a judgment regarding what modifications need to be made to a building design based on an evaluation of the building design’s performance, in order to generate an updated building design. The limitation as drafted, and under a broadest reasonable interpretation, recites an observation, evaluation, judgment, or opinion, and can be performed in the human mind, or by a human using a pen and paper (MPEP 2106.04(a)(2)(III)). Therefore, this claim limitation does not recite additional elements that are sufficient to amount to significantly more than the abstract idea. Therefore, claim 3 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Claim 4 recites “wherein the at least one geometric parameter includes at least one of the aperture angle, a width of the first building footprint leg, a length of the first building footprint leg, a width of the second building footprint leg, or a length of the second building footprint leg.” which is an abstract idea because it is directed to the mental process of making a judgment regarding which geometric parameters of building design to modify. The limitation as drafted, and under a broadest reasonable interpretation, recites an observation, evaluation, judgment, or opinion, and can be performed in the human mind, or by a human using a pen and paper (MPEP 2106.04(a)(2)(III)). Therefore, this claim limitation does not recite additional elements that are sufficient to amount to significantly more than the abstract idea. Therefore, claim 4 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Claim 5 recites “wherein the at least one geometric parameter includes at least one of a position along the length of the first building footprint leg at which the pivot location is disposed, a position along the length of the second building footprint leg at which the pivot location is disposed, a width of a building footprint connecting bar that is joined to the first building footprint leg and the second building footprint leg, a position along the length of the first building footprint leg at which the building footprint connecting bar is joined to the first building footprint leg, or a position along the length of the second building footprint leg at which the building footprint connecting bar is joined to the second building footprint leg.” which is an abstract idea because it is directed to the mental process of making a judgment regarding which geometric parameters of building design to modify. The limitation as drafted, and under a broadest reasonable interpretation, recites an observation, evaluation, judgment, or opinion, and can be performed in the human mind, or by a human using a pen and paper (MPEP 2106.04(a)(2)(III)). Therefore, this claim limitation does not recite additional elements that are sufficient to amount to significantly more than the abstract idea. Therefore, claim 5 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Claim 6 recites “wherein the at least one performance metric includes at least one of a construction cost for the candidate building design, a suitability for future expansion of the candidate building design, or a workflow efficiency for processes within the candidate building design.” which is an abstract idea because it is directed to the mental process of making a judgment regarding which criteria a building design’s performance is to be evaluated on. The limitation as drafted, and under a broadest reasonable interpretation, recites an observation, evaluation, judgment, or opinion, and can be performed in the human mind, or by a human using a pen and paper (MPEP 2106.04(a)(2)(III)). Therefore, this claim limitation does not recite additional elements that are sufficient to amount to significantly more than the abstract idea. Therefore, claim 6 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Claim 7 recites “wherein the at least one performance metric includes at least one of a sustainability certification level for the candidate building design, a suitability for future transformation of the candidate building design, a quality of employee working conditions for the candidate building design, or a ventilation efficiency of the candidate building design.” which is an abstract idea because it is directed to the mental process of making a judgment regarding which criteria a building design’s performance is to be evaluated on. The limitation as drafted, and under a broadest reasonable interpretation, recites an observation, evaluation, judgment, or opinion, and can be performed in the human mind, or by a human using a pen and paper (MPEP 2106.04(a)(2)(III)). Therefore, this claim limitation does not recite additional elements that are sufficient to amount to significantly more than the abstract idea. Therefore, claim 7 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Claim 8 recites “performing a numerical simulation on the candidate building design to measure at least one performance metric of the candidate building design; and” which is an abstract idea because it is directed to the mental process of making an evaluation of a building design. Measuring a performance metric is a method of evaluating the building design’s performance. The limitation as drafted, and under a broadest reasonable interpretation, recites an observation, evaluation, judgment, or opinion, and can be performed in the human mind, or by a human using a pen and paper (MPEP 2106.04(a)(2)(III)). Therefore, this claim limitation does not recite additional elements that are sufficient to amount to significantly more than the abstract idea.

Claim 8 also recites “based on the at least one performance metric, generating a plurality of new candidate building designs, wherein each new candidate building design is generated with a different combination of geometric parameter modifications.” which is an abstract idea because it is directed to the mental process of making a judgment regarding what modifications need to be made to a building design based on an evaluation of the building design’s performance, in order to generate multiple unique building designs. The limitation as drafted, and under a broadest reasonable interpretation, recites an observation, evaluation, judgment, or opinion, and can be performed in the human mind, or by a human using a pen and paper (MPEP 2106.04(a)(2)(III)). Therefore, this claim limitation does not recite additional elements that are sufficient to amount to significantly more than the abstract idea. Therefore, claim 8 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Claim 9 recites “further comprising joining a building footprint connecting bar to the first building footprint leg and the second building footprint leg via a design generator of a computer-aided design software application.” (mere instructions to implement an abstract idea on a computer – MPEP 2106.05(f)). This claim limitation is not sufficient to amount to significantly more than the abstract idea because it merely recites a general computer at a high level of generality and the computer is invoked merely as a tool for implementing the abstract idea of making a judgment regarding how two sections of a building are to be connected. Therefore, this claim limitation does not recite additional elements that are sufficient to amount to significantly more than the abstract idea. Therefore, claim 9 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Claim 10 recites “wherein the aperture angle is ninety degrees or less.” which is an abstract idea because it is directed to the mental process of making a judgment regarding what angle two sections of a building will be joined at. The limitation as drafted, and under a broadest reasonable interpretation, recites an observation, evaluation, judgment, or opinion, and can be performed in the human mind, or by a human using a pen and paper (MPEP 2106.04(a)(2)(III)). Therefore, this claim limitation does not recite additional elements that are sufficient to amount to significantly more than the abstract idea. Therefore, claim 10 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Claim 11. The limitations of claim 11 are substantially the same as claim 1 and are rejected due to the same reasons outlined above for claim 1.

Claim 12 recites “wherein generating the first group of processing areas from the plurality of processing areas comprises determining related processing areas from the plurality of processing areas based on operation data associated with the building design.” which is an abstract idea because it is directed to the mental process of making a judgment regarding which areas within a building will be used to perform related processes based on certain information. The limitation as drafted, and under a broadest reasonable interpretation, recites an observation, evaluation, judgment, or opinion, and can be performed in the human mind, or by a human using a pen and paper (MPEP 2106.04(a)(2)(III)). Therefore, this claim limitation does not recite additional elements that are sufficient to amount to significantly more than the abstract idea. Therefore, claim 12 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Claim 13 recites “based on a result of the numerical simulation, determine a region of excess space that is adjacent to a footprint boundary of the candidate building design; and” which is an abstract idea because it is directed to the mental process of making a judgment regarding which spaces within a building site are unoccupied. The limitation as drafted, and under a broadest reasonable interpretation, recites an observation, evaluation, judgment, or opinion, and can be performed in the human mind, or by a human using a pen and paper (MPEP 2106.04(a)(2)(III)). Therefore, this claim limitation does not recite additional elements that are sufficient to amount to significantly more than the abstract idea. 

Claim 13 also recites “removing the region of excess space from the candidate building design by modifying the footprint boundary.” which is an abstract idea because it is directed to the mental process of making a judgment regarding what modifications need to be made to a building design to remove excess space within the building site. The limitation as drafted, and under a broadest reasonable interpretation, recites an observation, evaluation, judgment, or opinion, and can be performed in the human mind, or by a human using a pen and paper (MPEP 2106.04(a)(2)(III)). Therefore, this claim limitation does not recite additional elements that are sufficient to amount to significantly more than the abstract idea. Therefore, claim 13 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Claim 14 recites “wherein the numerical simulation comprises a packing algorithm included in a computer-aided design software application.” (mere instructions to implement an abstract idea on a computer – MPEP 2106.05(f)). This claim limitation is not sufficient to amount to significantly more than the abstract idea because it merely recites a general computer at a high level of generality and the computer is invoked merely as a tool for implementing the abstract idea of making a judgment regarding how spaces within a building layout should be arranged within the building boundary. Therefore, this claim limitation does not recite additional elements that are sufficient to amount to significantly more than the abstract idea. Therefore, claim 14 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Claim 15. The limitations of claim 15 are substantially the same as claim 2 and are rejected due to the same reasons outlined above for claim 2.

Claim 16. The limitations of claim 16 are substantially the same as claim 3 and are rejected due to the same reasons outlined above for claim 3.

Claim 17. The limitations of claim 17 are substantially the same as claim 4 and are rejected due to the same reasons outlined above for claim 4.

Claim 18. The limitations of claim 18 are substantially the same as claim 5 and are rejected due to the same reasons outlined above for claim 5.

Claim 19. The limitations of claim 19 are substantially the same as claim 6 and are rejected due to the same reasons outlined above for claim 6.

Claim 20. The limitations of claim 20 are substantially the same as claim 1 and are rejected due to the same reasons outlined above for claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 10, 11, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bahrehmand_2017 (Arash Bahrehmand, Thomas Batard, Ricardo Marques, Alun Evans, Josep Blat, Optimizing layout using spatial quality metrics and user preferences, Graphical Models, Volume 93, 2017, Pages 25-38, ISSN 1524-0703, https://doi.org/10.1016/j.gmod.2017.08.003. https://www.sciencedirect.com/science/article/pii/S1524070317300577) in view of Cascio_2016 (Cascio, Ermanno Lo, et al. "Residential building retrofit through numerical simulation: a case study." Energy Procedia 111 (2017): 91-100.).

Claim 1. Bahrehmand_2017 teaches “A computer-implemented method for generating a building design for a building site having a complex shape, the method comprising:” (Bahrehmand_2017 Abstract: “We demonstrate the ability of our method to generate feasible floor plans which are satisfactory, based on spatial quality metrics and designer’s taste.”; Bahrehmand_2017 Abstract: “We present an interactive layout solver that assists designers in layout planning by recommending personalized space arrangements based on architectural guidelines and user preferences. Initialized by the designer’s high-level requirements, an interactive evolutionary algorithm is used to converge on an ideal layout by exploring the space of potential solutions.” These two excerpts from Bahrehmand_2017 teach the concept of using a method to generate building floor plans. This process is being interpreted as a method for generating a building design for a building site.; Bahrehmand_2017 Pg. 26 Left Col: “Our main novel contributions include: • Handling concave and irregular convex shapes as input shapes and output layouts.” This excerpt from Bahrehmand_2017 demonstrates that the proposed floor plan generation method can output floor layouts with irregular shapes. The term irregular shape is being interpreted as a complex shape per instant application specification par 0005.; Bahrehmand_2017 Pg. 33, Section 6.1.2 and Figs. 12-16: “With ILRS in automatic mode, this set of experiments contemplates five scenarios, each with different geometrical and topological constraints, and two different population sizes, making a total of 10 experiments.” Figs. 12-16 demonstrate 3D visualizations of the scenarios described in this excerpt from Bahrehmand_2017. These visualizations would lead a person having ordinary skill in the art to infer that they were generated using a computer.), “generating a first group of processing areas from a plurality of processing areas associated with the building design and a second group of processing areas from the plurality of processing areas;” (Bahrehmand_2017 Fig. 4: Processing areas are being interpreted as areas associated with specific processes performed in the candidate building design (per instant app. spec 0049). Therefore, Fig. 4 demonstrates a first group of processing areas because the areas (stage, seating, lights, sound) within the theater section (group of areas) of the building are associated with the process of putting on a theatrical performance. Fig. 4 also demonstrates a second group of processing areas because the areas (green room, dressing rooms, restrooms) within the backstage  area (group of areas) are also associated with the process of putting on a theatrical performance.), “generating a first building footprint leg that is sized to include the first group of processing areas and a second building footprint leg that is sized to include the second group of processing areas;” (Bahrehmand_2017 Fig. 4: Building footprint legs are being interpreted as portions of the building that contain the processing areas (per instant application specification Fig. 6). Therefore, Fig. 4 demonstrates a first building footprint leg that is sized to include the first group of processing areas because the larger portion of the building (first footprint leg) contains the theater section (first group of processing areas). Fig. 4 also demonstrates a second building footprint leg that is sized to include the second group of processing areas because the smaller portion of the building (second footprint leg) contains the backstage area (second group of processing areas). See figure below for clarification as to which areas are being interpreted as the smaller (green) and larger (red) portions of the building.
    PNG
    media_image1.png
    471
    571
    media_image1.png
    Greyscale
), “at a pivot location, joining the first building footprint leg and the second building footprint leg at an aperture angle;” (Bahrehmand_2017 Fig. 2: This figure demonstrates several areas within a building layout where two sections (footprint legs) of a building are joined at an aperture angle in the same manner as shown in instant application specification Fig. 6. See figure below demonstrating two examples of two sections joined at an aperture angle.

    PNG
    media_image2.png
    416
    893
    media_image2.png
    Greyscale
), “(Bahrehmand_2017 Pg. 28 Left Col: “Our proposed system produces layout plans by maximizing a layout quality function (which includes user’s specifications) over the space of valid layouts. The space of valid layouts is created ac- cording to the user’s initial preferences defined at the input stage.”; Bahrehmand_2017 Pg. 28 Right Col: “The final layout shape results from different factors such as the characteristics of the building site, the arrangement constraints, and (of course) the architect’s desired geometrical shape for a particular space unit.” These excerpts from Bahrehmand_2017 teach the concept of producing building layouts based on different factors, including arrangement constraints. The process of producing building layouts based on arrangement constraints is being interpreted to encompass the positioning of areas (processing areas) within the building.; Bahrehmand_2017 Pg. 25 Right Col: “Our ILRS receives high level input constraints from the designer, generates an initial random set of layouts and performs an iterative process to improve the initial population.”; Bahrehmand_2017 Pg. 25 Right Col: “however, the system can also benefit architects in early stages of the design process by pro-
viding various alternatives based on high level input requirements.” These excerpts from Bahrehmand_2017 teach the concept of generating alternative building layouts (candidate building designs).), and “rendering for display the candidate building design.” (Bahrehmand_2017 Pg. 27: “Once the termination condition is met, the system enters the final stage (3D visualization) in which the user can perform fine tune modifications to the resulting layouts.”; Bahrehmand_2017 Pg. 28 Left Col: “3D interactive visualizer. At this stage, the user is provided with 3D interactive tools to visualize the layouts and modify/refine 3D architectural elements. For example the user is allowed to add, remove openings and change the style of architectural elements based on his/her taste.”).

Bahrehmand_2017 does not explicitly teach “performing a numerical simulation to”. However, Cascio_2016 does teach this claim limitation (Cascio_2016 Pg. 98 Section 4.2: “Based on the four selected energy conservation measures, a final numerical simulation was conducted in order to properly estimate the potential energy benefit that can be achieved by the implementation of the prioritized ECMs i.e. lighting replacement, roof insulation, glazing upgrade and air leakage reduction.”).

Bahrehmand_2017 and Cascio_2016 are analogous art because they are from the same field of endeavor in building design. Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Bahrehmand_2017 and Cascio_2016. The rationale for doing so would be that Bahrehmand_2017 teaches the concept of using a computer-implemented building layout generation system during a building design process. Cascio_2016 teaches the concept of implementing energy conservation measures during a building design process. Therefore, it would have been obvious to combine the teachings of Bahrehmand_2017 and Cascio_2016 for the benefit of the improved thermal comfort and energy efficiency added to the building design by the implementation of energy conservation measures, compared to building design methods that lack this capability (Cascio_2016 Abstract: “As results, this study highlights how arduous could be, in certain cases, to achieve a cost-effective retrofit intervention and how economic indexes could bring users to exclude a priori certain energy conservation measures during decision-making process even when these interventions are necessary to improve thermal comfort and energy efficiency.”).

Claim 10. Bahrehmand_2017 in view of Cascio_2016 also teaches “wherein the aperture angle is ninety degrees or less.” (Bahrehmand_2017 Fig. 2: This figure demonstrates two aperture angles of less than 90 degrees. See figure below. 
    PNG
    media_image2.png
    416
    893
    media_image2.png
    Greyscale
).

Claim 11. Bahrehmand_2017 teaches “One or more non-transitory computer readable storage media storing instructions that, when executed by one or more processors, cause the one or more processors to perform the steps of:” (Bahrehmand_2017 Abstract: “Computational design is one of the most common tasks of immersive computer graphics projects, such as games, virtual reality and special effects. Layout planning is a challenging phase of architectural design, which requires optimization across several conflicting criteria. We present an interactive layout solver that assists designers in layout planning by recommending personalized space arrangements based on architectural guidelines and user preferences. Initialized by the designer’s high-level requirements, an interactive evolutionary algorithm is used to converge on an ideal layout by exploring the space of potential solutions.”; Bahrehmand_2017 Pg. 25, Right Col.: “This paper proposes an Interactive Layout Recommender System (ILRS) that provides floor layouts to the designer according to his/her preferences and architectural quality metrics. Our ILRS receives high level input constraints from the designer, generates an initial random set of layouts and performs an iterative process to improve the initial population.”;  Bahrehmand_2017 Pg. 26 Left Col: “With user intervention, we show its ability to produce in a simpler way to actual architectural styles. Our main novel contributions include: • Handling concave and irregular convex shapes as input shapes and output layouts. • Intelligently generating” These excerpts from Bahrehmand_2017 teach the concept of using an algorithm to generate building layouts (building designs) for buildings with irregular (complex) shapes. The term irregular shape is being interpreted as a complex shape per instant application specification par 0005. The use of an algorithm indicates the use of a computer, which includes a memory and a processor.). The further limitations of claim 11 are substantially the same as claim 1 and are rejected due to the same reasons outlined above for claim 1.

Claim 20. Bahrehmand_2017 teaches “A computer system, comprising: a memory; and a one or more processors configured to:” (Bahrehmand_2017 Abstract: “Computational design is one of the most common tasks of immersive computer graphics projects, such as games, virtual reality and special effects. Layout planning is a challenging phase of architectural design, which requires optimization across several conflicting criteria. We present an interactive layout solver that assists designers in layout planning by recommending personalized space arrangements based on architectural guidelines and user preferences. Initialized by the designer’s high-level requirements, an interactive evolutionary algorithm is used to converge on an ideal layout by exploring the space of potential solutions.”; Bahrehmand_2017 Pg. 25, Right Col.: “This paper proposes an Interactive Layout Recommender System (ILRS) that provides floor layouts to the designer according to his/her preferences and architectural quality metrics. Our ILRS receives high level input constraints from the designer, generates an initial random set of layouts and performs an iterative process to improve the initial population.”;  Bahrehmand_2017 Pg. 26 Left Col: “With user intervention, we show its ability to produce in a simpler way to actual architectural styles. Our main novel contributions include: • Handling concave and irregular convex shapes as input shapes and output layouts. • Intelligently generating” These excerpts from Bahrehmand_2017 teach the concept of using an algorithm to generate building layouts (building designs) for buildings with irregular (complex) shapes. The term irregular shape is being interpreted as a complex shape per instant application specification par 0005. The use of an algorithm indicates the use of a computer, which includes a memory and a processor.). The further limitations of claim 20 are substantially the same as claim 1 and are rejected due to the same reasons outlined above for claim 1. 

Claim(s) 2-8 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bahrehmand_2017 (Arash Bahrehmand, Thomas Batard, Ricardo Marques, Alun Evans, Josep Blat, Optimizing layout using spatial quality metrics and user preferences, Graphical Models, Volume 93, 2017, Pages 25-38, ISSN 1524-0703, https://doi.org/10.1016/j.gmod.2017.08.003. https://www.sciencedirect.com/science/article/pii/S1524070317300577) in view of Cascio_2016 (Cascio, Ermanno Lo, et al. "Residential building retrofit through numerical simulation: a case study." Energy Procedia 111 (2017): 91-100.) in further view of Desai_2017 (US10831941B2).

Claim 2. Bahrehmand_2017 in view of Cascio_2016 teaches “further comprising performing a numerical simulation on the candidate building design to (Cascio_2016 Pg. 98 Section 4.2: “Based on the four selected energy conservation measures, a final numerical simulation was conducted in order to properly estimate the potential energy benefit that can be achieved by the implementation of the prioritized ECMs i.e. lighting replacement, roof insulation, glazing upgrade and air leakage reduction.”; Bahrehmand_2017 Pg. 25 Right Col: “Our ILRS receives high level input constraints from the designer, generates an initial random set of layouts and performs an iterative process to improve the initial population.”; Bahrehmand_2017 Pg. 25 Right Col: “however, the system can also benefit architects in early stages of the design process by providing various alternatives based on high level input requirements.” These excerpts from Bahrehmand_2017 teach the concept of generating alternative building layouts (candidate building designs).).

Bahrehmand_2017 in view of Cascio_2016 does not explicitly teach “measure at least one performance metric of”. However, Desai_2017 does teach this claim limitation (Desai_2017 Col 8 Lns 27-33: “In an embodiment, the simulator 410 can be configured to generate performance metrics for the set of resources and to store the generated performance metrics in the metrics database 412. In an embodiment, each entry in the metrics database includes the generated performance metrics and the set of resources used in the simulation to generate those performance metrics.”; Desai_2017 Col 11 Lns 51-56: “In further embodiment, the performance metrics can be further utilized in conjunction with the building plan layout to optimize the performance of operations or processes within the building (e.g., the protocols or steps for providing services, or the routes patients should take between departments.)” These excerpts from Desai_2017 teach the concept of generating performance metrics, which is being interpreted as measuring at least one performance metric.).

Bahrehmand_2017, Cascio_2016, and Desai_2017 are analogous art because they are from the same field of endeavor in building design. Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Bahrehmand_2017, Cascio_2016, and Desai_2017. The rationale for doing so would be that Bahrehmand_2017 teaches the concept of using a computer-implemented building layout generation system during a building design process. Cascio_2016 teaches the concept of implementing energy conservation measures during a building design process. Desai_2017 teaches the concept of incorporating rules into a computer-implemented building layout generation system. Therefore, it would have been obvious to combine the teachings of Bahrehmand_2017, Cascio_2016, and Desai_2017 for the benefit of the improved accuracy of the generated building layouts in terms of ensuring all customer needs are met, provided by the incorporation of rules into the layout generation process. This presents an improvement over building design methods that lack this capability (Desai_2017 Col 6, Lns 29-38: “Thus, a computer-implemented system can be configured by replacing subjective determinations made by architects or building designers with rules that define sets of resources and rules that define behaviors of resources in the set of resources. Additionally, as a computer-implemented system, the set of customer needs may not be neglected or forgotten. Accordingly, the approach for generating building plan layouts can be improved by incorporating rules in a computer-implemented system to automatically produce a building plan layout.”).

Claim 3. Bahrehmand_2017 in view of Cascio_2016 in further view of Desai_2017 also teaches “further comprising, based on the at least one performance metric, modifying at least one geometric parameter of the candidate building design to generate an updated candidate building design.” (Desai_2017 Col 11 Lns 51-56: “In further embodiment, the performance metrics can be further utilized in conjunction with the building plan layout to optimize the performance of operations or processes within the building (e.g., the protocols or steps for providing services, or the routes patients should take between departments.)” This excerpt from Desai_2017 teaches the concept of performing an action (optimize performance) based on a performance metric.; Bahrehmand_2017 Pg. 27: “Once the termination condition is met, the system enters the final stage (3D visualization) in which the user can perform fine tune modifications to the resulting layouts.” The modification of a building layout is being interpreted to encompass modifying at least one geometric parameter of a building design.; Bahrehmand_2017 Pg. 25 Right Col: “Our ILRS receives high level input constraints from the designer, generates an initial random set of layouts and performs an iterative process to improve the initial population.” The use of an iterative process to make improvements, indicates that updates are made to the initial population of layouts (i.e. updated candidate building design).).

Claim 4. Bahrehmand_2017 in view of Cascio_2016 in further view of Desai_2017 also teaches “wherein the at least one geometric parameter includes at least one of the aperture angle, a width of the first building footprint leg, a length of the first building footprint leg, a width of the second building footprint leg, or a length of the second building footprint leg.” (Bahrehmand_2017 Pg. 27: “Once the termination condition is met, the system enters the final stage (3D visualization) in which the user can perform fine tune modifications to the resulting layouts.” The modification of a building layout encompasses making basic changes to the layout such as the aperture angle between building sections (footprint legs), and the length or width of building sections.).

Claim 5. Bahrehmand_2017 in view of Cascio_2016 in further view of Desai_2017 also teaches “wherein the at least one geometric parameter includes at least one of a position along the length of the first building footprint leg at which the pivot location is disposed, a position along the length of the second building footprint leg at which the pivot location is disposed, a width of a building footprint connecting bar that is joined to the first building footprint leg and the second building footprint leg, a position along the length of the first building footprint leg at which the building footprint connecting bar is joined to the first building footprint leg, or a position along the length of the second building footprint leg at which the building footprint connecting bar is joined to the second building footprint leg.” (Bahrehmand_2017 Pg. 27: “Once the termination condition is met, the system enters the final stage (3D visualization) in which the user can perform fine tune modifications to the resulting layouts.” The modification of a building layout encompasses making basic changes to the layout such as the position of the pivot location between building sections (footprint legs).).

Claim 6. Bahrehmand_2017 in view of Cascio_2016 in further view of Desai_2017 also teaches “wherein the at least one performance metric includes at least one of a construction cost for the candidate building design, a suitability for future expansion of the candidate building design, or a workflow efficiency for processes within the candidate building design.” (Desai_2017 Col 8 Lns 27-33: “In an embodiment, the simulator 410 can be configured to generate performance metrics for the set of resources and to store the generated performance metrics in the metrics database 412. In an embodiment, each entry in the metrics database includes the generated performance metrics and the set of resources used in the simulation to generate those performance metrics.” This excerpt from Desai_2017 teaches the concept of generating a performance metric.; Desai_2017 Col 5 Lns 2-11: “At block 304, the building owner would be directed to enter the general needs of the building into a user-interface of the software. For example, the software would prompt the owner to indicate what the building would be used for, what the occupancy of the building is expected to be, or whether there are any preferences regarding, for example, building costs, operation costs, or possibility future growth of the building. The software may also prompt the owner to indicate upper and lower bounds for certain design metrics.” This excerpt from Desai_2017 teaches the concept of taking building cost (construction cost) and potential for future growth of the building into account during the design process. The combination of the two aforementioned excerpts from Desai_2017 teaches the concept of generating performance metrics that include construction cost, and suitability for future expansion.).

Claim 7. Bahrehmand_2017 in view of Cascio_2016 in further view of Desai_2017 also teaches “wherein the at least one performance metric includes at least one of a sustainability certification level for the candidate building design, a suitability for future transformation of the candidate building design, a quality of employee working conditions for the candidate building design, or a ventilation efficiency of the candidate building design.” (Desai_2017 Col 8 Lns 27-33: “In an embodiment, the simulator 410 can be configured to generate performance metrics for the set of resources and to store the generated performance metrics in the metrics database 412. In an embodiment, each entry in the metrics database includes the generated performance metrics and the set of resources used in the simulation to generate those performance metrics.” This excerpt from Desai_2017 teaches the concept of generating a performance metric.; Desai_2017 Col 5 Lns 2-11: “At block 304, the building owner would be directed to enter the general needs of the building into a user-interface of the software. For example, the software would prompt the owner to indicate what the building would be used for, what the occupancy of the building is expected to be, or whether there are any preferences regarding, for example, building costs, operation costs, or possibility future growth of the building. The software may also prompt the owner to indicate upper and lower bounds for certain design metrics.” This excerpt from Desai_2017 teaches the concept of taking potential for future growth of the building into account during the design process. Future growth is being interpreted as future transformation. The combination of the two aforementioned excerpts from Desai_2017 teaches the concept of generating performance metrics that include suitability for future transformation.).

Claim 8. Bahrehmand_2017 in view of Cascio_2016 in further view of Desai_2017 also teaches “further comprising: performing a numerical simulation on the candidate building design to measure at least one performance metric of the candidate building design; and” (Cascio_2016 Pg. 98 Section 4.2: “Based on the four selected energy conservation measures, a final numerical simulation was conducted in order to properly estimate the potential energy benefit that can be achieved by the implementation of the prioritized ECMs i.e. lighting replacement, roof insulation, glazing upgrade and air leakage reduction.”; Bahrehmand_2017 Pg. 25 Right Col: “Our ILRS receives high level input constraints from the designer, generates an initial random set of layouts and performs an iterative process to improve the initial population.”; Bahrehmand_2017 Pg. 25 Right Col: “however, the system can also benefit architects in early stages of the design process by providing various alternatives based on high level input requirements.” These excerpts from Bahrehmand_2017 teach the concept of generating alternative building layouts (candidate building designs).; Desai_2017 Col 8 Lns 27-33: “In an embodiment, the simulator 410 can be configured to generate performance metrics for the set of resources and to store the generated performance metrics in the metrics database 412. In an embodiment, each entry in the metrics database includes the generated performance metrics and the set of resources used in the simulation to generate those performance metrics.”; Desai_2017 Col 11 Lns 51-56: “In further embodiment, the performance metrics can be further utilized in conjunction with the building plan layout to optimize the performance of operations or processes within the building (e.g., the protocols or steps for providing services, or the routes patients should take between departments.)” These excerpts from Desai_2017 teach the concept of generating performance metrics, which is being interpreted as measuring at least one performance metric.), and “based on the at least one performance metric, generating a plurality of new candidate building designs, wherein each new candidate building design is generated with a different combination of geometric parameter modifications.” (Desai_2017 Col 11 Lns 51-56: “In further embodiment, the performance metrics can be further utilized in conjunction with the building plan layout to optimize the performance of operations or processes within the building (e.g., the protocols or steps for providing services, or the routes patients should take between departments.)” This excerpt from Desai_2017 teaches the concept of performing an action (optimize performance) based on a performance metric.; Bahrehmand_2017 Figs. 8-11: These figures demonstrate multiple building layouts (candidate building designs) each generated with different configurations (geometric parameter modifications).).

Claim 15. The limitations of claim 15 are substantially the same as claim 2 and are rejected due to the same reasons outlined above for claim 2.

Claim 16. The limitations of claim 16 are substantially the same as claim 3 and are rejected due to the same reasons outlined above for claim 3.

Claim 17. The limitations of claim 17 are substantially the same as claim 4 and are rejected due to the same reasons outlined above for claim 4.

Claim 18. The limitations of claim 18 are substantially the same as claim 5 and are rejected due to the same reasons outlined above for claim 5.

Claim 19. The limitations of claim 19 are substantially the same as claim 6 and are rejected due to the same reasons outlined above for claim 6.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bahrehmand_2017 (Arash Bahrehmand, Thomas Batard, Ricardo Marques, Alun Evans, Josep Blat, Optimizing layout using spatial quality metrics and user preferences, Graphical Models, Volume 93, 2017, Pages 25-38, ISSN 1524-0703, https://doi.org/10.1016/j.gmod.2017.08.003. https://www.sciencedirect.com/science/article/pii/S1524070317300577) in view of Cascio_2016 (Cascio, Ermanno Lo, et al. "Residential building retrofit through numerical simulation: a case study." Energy Procedia 111 (2017): 91-100.) in further view of Almhafdy_2013 (Abdulbasit Almhafdy, Norhati Ibrahim, Sabarinah Sh Ahmad, Josmin Yahya, Courtyard Design Variants and Microclimate Performance, Procedia - Social and Behavioral Sciences, Volume 101, 2013, Pages 170-180, ISSN 1877-0428, https://doi.org/10.1016/j.sbspro.2013.07.190. (https://www.sciencedirect.com/science/article/pii/S1877042813020855).

Claim 9. Bahrehmand_2017 in view of Cascio_2016 teaches “(Bahrehmand_2017 Pg. 25 Right Col: “This paper proposes an Interactive Layout Recommender System (ILRS) that provides floor layouts to the designer according to his/her preferences and architectural quality metrics.” This excerpt from Bahrehmand_2017 teaches the concept of using a layout recommender system that generates floor layout designs. This layout system is being interpreted as a design generator of a computer-aided design software application.).

Bahrehmand_2017 in view of Cascio_2016 does not explicitly teach “further comprising joining a building footprint connecting bar to the first building footprint leg and the second building footprint leg”. However, Almhafdy_2013 does teach this claim limitation (Almhafdy_2013 Fig. 2: This figure demonstrates a courtyard that connects two sections (building footprints) of a hospital. The courtyard is being interpreted as a connecting bar per instant application specification par 0047.).

Bahrehmand_2017, Cascio_2016, and Almhafdy_2013 are analogous art because they are from the same field of endeavor in building design. Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Bahrehmand_2017, Cascio_2016, and Almhafdy_2013. The rationale for doing so would be that Bahrehmand_2017 teaches the concept of using a computer-implemented building layout generation system during a building design process. Cascio_2016 teaches the concept of implementing energy conservation measures during a building design process. Almhafdy_2013 teaches the concept of incorporating courtyards into building designs. Therefore, it would have been obvious to combine the teachings of Bahrehmand_2017, Cascio_2016, and Almhafdy_2013 for the benefit of the improved comfort conditions of the final building design provided the inclusion of a courtyard in the building layout. This presents an improvement over building design methods that lack this capability (Almhafdy_2013 Abstract: “Courtyard is often regarded as a microclimate modifier that improves comfort conditions of the surrounding environment.”).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bahrehmand_2017 (Arash Bahrehmand, Thomas Batard, Ricardo Marques, Alun Evans, Josep Blat, Optimizing layout using spatial quality metrics and user preferences, Graphical Models, Volume 93, 2017, Pages 25-38, ISSN 1524-0703, https://doi.org/10.1016/j.gmod.2017.08.003. https://www.sciencedirect.com/science/article/pii/S1524070317300577) in view of Cascio_2016 (Cascio, Ermanno Lo, et al. "Residential building retrofit through numerical simulation: a case study." Energy Procedia 111 (2017): 91-100.) in further view of Flack_2011 (Flack, Robert WJ, and Brian J. Ross. "Evolution of architectural floor plans." European conference on the applications of evolutionary computation. Springer, Berlin, Heidelberg, 2011.).

Claim 12. Bahrehmand_2017 in view of Cascio_2016 does not explicitly teach “wherein generating the first group of processing areas from the plurality of processing areas comprises determining related processing areas from the plurality of processing areas based on operation data associated with the building design.”. However, Flack_2011 does teach this claim limitation (Flack_2011 Abstract: “Layout planning is a process of sizing and placing rooms (e.g. in a house) while attempting to optimize various criteria. Often there are conflicting criteria such as construction cost, minimizing the distance between related activities, and meeting the area requirements for these activities. This paper describes new techniques for automating the layout planning process using evolutionary computation.” This excerpt from Flack_2011 teaches the concept of determining rooms in which related activities will be performed, and taking that determination into account when designing a floor layout. The types of activities being performed in each room are being interpreted as operation data, therefore, the placement of rooms as described in Flack_2011 is interpreted to be based on operation data associated with the building design.).

Bahrehmand_2017, Cascio_2016, and Flack_2011 are analogous art because they are from the same field of endeavor in building design. Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Bahrehmand_2017, Cascio_2016, and Flack_2011. The rationale for doing so would be that Bahrehmand_2017 teaches the concept of using a computer-implemented building layout generation system during a building design process. Cascio_2016 teaches the concept of implementing energy conservation measures during a building design process. Flack_2011 teaches the concept of using a ranked sum fitness evaluation strategy during a building layout planning process. Therefore, it would have been obvious to combine the teachings of Bahrehmand_2017, Cascio_2016, and Flack_2011 for the benefit of the improved quality of solutions provided  during the multi-objective ranking portion of the layout generation process, due to outlier solutions not being valued. This presents an improvement over building design methods that lack this capability (Flack_2011 Pg. 315, Section 2.3: “The advantage of using the ranked sum fitness evaluation is that unlike Pareto, outliers are not valued. This gives greater selective pressure towards solutions that are hopefully better overall.”).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bahrehmand_2017 (Arash Bahrehmand, Thomas Batard, Ricardo Marques, Alun Evans, Josep Blat, Optimizing layout using spatial quality metrics and user preferences, Graphical Models, Volume 93, 2017, Pages 25-38, ISSN 1524-0703, https://doi.org/10.1016/j.gmod.2017.08.003. https://www.sciencedirect.com/science/article/pii/S1524070317300577) in view of Cascio_2016 (Cascio, Ermanno Lo, et al. "Residential building retrofit through numerical simulation: a case study." Energy Procedia 111 (2017): 91-100.) in further view of Osman_2003 (Osman, Hesham M., Maged E. Georgy, and Moheeb E. Ibrahim. "A hybrid CAD-based construction site layout planning system using genetic algorithms." Automation in construction 12.6 (2003): 749-764.) in further view of Bassett_1958 (Bassett, E. M., and F. B. Williams. Municipal Zoning Enabling Act. June 1958.).

Claim 13. Bahrehmand_2017 in view of Cascio_2016 teaches “further storing instructions that, when executed by one or more processors, cause the one or more processors to perform the steps of: based on a result of the numerical simulation, (Cascio_2016 Pg. 98 Section 4.2: “Based on the four selected energy conservation measures, a final numerical simulation was conducted in order to properly estimate the potential energy benefit that can be achieved by the implementation of the prioritized ECMs i.e. lighting replacement, roof insulation, glazing upgrade and air leakage reduction.” This excerpt from Cascio_2016 teaches the concept of performing an action (estimate energy benefit) based on a numerical simulation.). 

Bahrehmand_2017 in view of Cascio_2016 does not explicitly teach “determine a region of excess space that is adjacent to a footprint boundary of the candidate building design; and”. However, Osman_2003 does teach this claim limitation (Osman_2003 Fig. 3: This figure demonstrates the process of identifying unoccupied spaces (excess space) adjacent to a building footprint.).

Bahrehmand_2017, Cascio_2016, and Osman_2003 are analogous art because they are from the same field of endeavor in building design. Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Bahrehmand_2017, Cascio_2016, and Osman_2003. The rationale for doing so would be that Bahrehmand_2017 teaches the concept of using a computer-implemented building layout generation system during a building design process. Cascio_2016 teaches the concept of implementing energy conservation measures during a building design process. Osman_2003 teaches the concept of using a genetic algorithm (GA) engine along with a CAD-based input/output media during the construction site layout planning portion of the building design process. Therefore, it would have been obvious to combine the teachings of Bahrehmand_2017, Cascio_2016, and Osman_2003 for the benefit of the improved practicality of the use of a GA engine during the building design process provided by the incorporation of the CAD-based media. This presents an improvement over building design methods that lack this capability (Osman_2003 Pg. 764, Left Col: “The fact that the presented GA optimization engine is incorporated with a CAD-based input/output media greatly increases its practicality for use.”).

Bahrehmand_2017 in view of Cascio_2016 in further view of Osman_2003 does not explicitly teach “removing the region of excess space from the candidate building design by modifying the footprint boundary.”. However, Bassett_1958 does teach this claim limitation (Bassett_1958 Figure 2: This figure demonstrates different layout options for a building site (city block). Comparison of the plot plans shown in the middle and bottom figures demonstrates the reduction of excess space by increasing the amount of space that is occupied by buildings (i.e. modifying the building footprint boundaries).).

Bahrehmand_2017, Cascio_2016, Osman_2003, and Bassett_1958 are analogous art because they are from the same field of endeavor in building design. Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Bahrehmand_2017, Cascio_2016, Osman_2003, and Bassett_1958. The rationale for doing so would be that Bahrehmand_2017 teaches the concept of using a computer-implemented building layout generation system during a building design process. Cascio_2016 teaches the concept of implementing energy conservation measures during a building design process. Osman_2003 teaches the concept of using a genetic algorithm (GA) engine along with a CAD-based input/output media during the construction site layout planning portion of the building design process. Bassett_1958 teaches the concept of using floor area ratio values to plan the placement of buildings within a site. Therefore, it would have been obvious to combine the teachings of Bahrehmand_2017, Cascio_2016, Osman_2003, and Bassett_1958 for the benefit of the improved variety in architectural design provided by the use of floor area ratios during the site design process, compared to building design methods that lack this capability (Bassett_1958 Pg. 8, 2nd paragraph: “it allows greater variety in architectural design;”).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bahrehmand_2017 (Arash Bahrehmand, Thomas Batard, Ricardo Marques, Alun Evans, Josep Blat, Optimizing layout using spatial quality metrics and user preferences, Graphical Models, Volume 93, 2017, Pages 25-38, ISSN 1524-0703, https://doi.org/10.1016/j.gmod.2017.08.003. https://www.sciencedirect.com/science/article/pii/S1524070317300577) in view of Cascio_2016 (Cascio, Ermanno Lo, et al. "Residential building retrofit through numerical simulation: a case study." Energy Procedia 111 (2017): 91-100.) in further view of Koening_2014 (Koenig, Reinhard, and Katja Knecht. "Comparing two evolutionary algorithm based methods for layout generation: Dense packing versus subdivision." AI EDAM 28.3 (2014): 285-299.).

Claim 14. Bahrehmand_2017 in view of Cascio_2016 teaches “wherein the numerical simulation comprises (Cascio_2016 Pg. 98 Section 4.2: “Based on the four selected energy conservation measures, a final numerical simulation was conducted in order to properly estimate the potential energy benefit that can be achieved by the implementation of the prioritized ECMs i.e. lighting replacement, roof insulation, glazing upgrade and air leakage reduction.” This excerpt from Cascio_2016 teaches the use of a numerical simulation.).

Bahrehmand_2017 in view of Cascio_2016 does not explicitly teach “a packing algorithm included in a computer-aided design software application.”. However, Koenig_2014 does teach this claim limitation (Koenig_2014 Abstract: “We present and compare two evolutionary algorithm based methods for rectangular architectural layout generation: dense packing and subdivision algorithms.”; Koenig_2014 Pg. 290, Left Col, Section 5: “In this section, we compare the properties of the layout solvers previously introduced for the production of floor plans using dense packing and subdivision algorithms.”; Koenig_2014 Pg. 298, Left Col, Section 6: “In this article, we presented dense packing and subdivision algorithms as two evolutionary algorithm based methods for rectangular architectural layout generation and compared the two respective layout solvers with respect to their performance,”).

Bahrehmand_2017, Cascio_2016, and Koenig_2014 are analogous art because they are from the same field of endeavor in building design. Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Bahrehmand_2017, Cascio_2016, and Koenig_2014. The rationale for doing so would be that Bahrehmand_2017 teaches the concept of using a computer-implemented building layout generation system during a building design process. Cascio_2016 teaches the concept of implementing energy conservation measures during a building design process. Koenig_2014 teaches the concept of using a subdivision layout solver as part of a building floor plan layout generation process. Therefore, it would have been obvious to combine the teachings of Bahrehmand_2017, Cascio_2016, and Koenig_2014 for the benefit of the improved computational speed provided by the use of a subdivision layout solver during the layout generation process, compared to building design methods that utilize other means such as a dense packing layout solver (Koenig_2014 Pg. 295, Section 5.4: “The performance of the subdivision layout solver is better compared to that of the dense packing layout solver because it generates solutions many times faster.”).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK REYNOLDS SAUNDERS JR. whose telephone number is (571)272-5527. The examiner can normally be reached 08:30 AM - 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Kamini Shah can be reached on 571-272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK SAUNDERS/Examiner, Art Unit 2146                                                                                                                                                                                                        

/BRIAN S COOK/Primary Examiner, Art Unit 2146